By Judge Robert P. Vines
The Petitioner in this case has filed a petition for a writ of habeas corpus and motions for discovery and expert service. Oral arguments on the petition, motions, and the Respondent’s motions to dismiss were heard on July 27, 1993, subsequent to which the Court has reviewed again all the briefs and memoranda in support of the respective pleadings, as well as the transcript and record of the trial and the opinion of the Supreme Court. Yeatts v. Commonwealth, 242 Va. 121 (1992).
Having reviewed the entire record, the Court opines that claims I, II, III, V and VII stated in Petitioner’s argument are barred in that they could have been raised at trial and on direct appeal but were not. Slayton v. Parrigan, 215 Va. 27 (1974), cert. denied, 419 U.S. 1108 (1975). Claims IV, VI and VIII are barred since they have been previously adjudicated by the Supreme Court on direct appeal. Hawks v. Cox, 211 Va. 91 (1970).
As to claim IX of ineffective assistance of counsel, under Strickland v. Washington, 466 U.S. 668 (1984), Petitioner must show that counsel’s performance was deficient and, having so shown, then demonstrate that the deficiency prejudiced the defense. A review of the trial record, including both pre-trial and post-trial motions, reveals that defense counsel exercised sound judgment in their decision as to trial tactics and that the allegations now raised of deficient performance are unsubstantiated.
Having so concluded, the Court need not address the second question of whether the deficiency prejudiced the defense.
*151Furthermore, having concluded that the petition for the writ should be denied, the Court also concludes that the motion for discovery and expert services should also be denied.